                                  1 James B. Ball (#007339)
                                    Ball, Santin & McLeran, PLC
                                  2 2999 N. 44th Street, Suite 500
                                    Phoenix, Arizona 85018
                                  3 (602) 840-1400
                                    ball@bsmplc.com
                                  4 Attorney for Mechanics Bank, a California Banking Corporation

                                  5
                                                          UNITED STATES BANKRUPTCY COURT
                                  6
                                                             FOR THE DISTRICT OF ARIZONA
                                  7
                                      In re:                                      No. 2:19-bk-09893-DPC
                                  8
                                    Nolan Juan Martinez and                        Chapter 7
                                  9 Amanda Jean Martinez,
                                                   Debtor.
                                 10 Mechanics Bank, a California Banking
2999 N. 44TH STREET, SUITE 500
 BALL, SANTIN & MCLERAN, PLC




                                    Corporation,
   PHOENIX, ARIZONA 85018




                                 11                                                NOTICE OF MOTION FOR RELIEF
                                                   Movant,                         FROM THE AUTOMATIC STAY
         (602) 840-1400




                                 12
                                    vs.
                                 13
                                    Nolan Juan Martinez and
                                 14 Amanda Jean Martinez; and
                                    Jill H. Ford, Trustee,
                                 15
                                                   Respondents.
                                 16
                                            NOTICE IS GIVEN that movant, Mechanics Bank, a California Banking
                                 17
                                    Corporation, a creditor herein, has filed a Motion for Relief from the Automatic Stay. The
                                 18
                                    motion provides, in essence, that Mechanics Bank, a California Banking Corporation
                                 19
                                    seeks to have the automatic stay of 11 U.S.C. Section 362(a) terminated and annulled to
                                 20
                                    permit Mechanics Bank, a California Banking Corporation to exercise its rights of lien
                                 21
                                    enforcement on the following described personal property:
                                 22
                                                   2011 Honda Accord; VIN 1HGCP2F46BA149705
                                 23
                          Case 2:19-bk-09893-DPC           Doc 21 Filed 08/29/19 Entered 08/29/19 15:34:22         Desc
                                                            Main Document    Page 1 of 3
                                  1 (the “collateral”). Mechanics Bank, a California Banking Corporation is owed a balance

                                  2 of $6,611.72. Mechanics Bank, a California Banking Corporation alleges in its motion

                                  3 that the value of the collateral, less the amount of debtor’s exemption in the collateral, is

                                  4 not sufficient to satisfy the encumbrances on the collateral and there is no equity in the

                                  5 collateral for the debtor or the debtor’s estate.

                                  6          Any person opposing the motion shall file a written objection with the Clerk of the

                                  7 United States Bankruptcy Court, on or before 14 days from the date this notice is mailed.

                                  8 A copy of the objection must be mailed to the attorney for the movant, to the attorney for

                                  9 the debtor, and to the trustee at the following addresses:

                                 10    Attorney for Mechanics Bank, a                   James B. Ball
2999 N. 44TH STREET, SUITE 500
 BALL, SANTIN & MCLERAN, PLC




                                                                                        Ball, Santin & McLeran, PLC
   PHOENIX, ARIZONA 85018




                                 11    California Banking Corporation:                  2999 N. 44th Street
                                                                                        Suite 500
         (602) 840-1400




                                 12                                                     Phoenix, Arizona 85018

                                 13
                                       Attorney for debtor:                         Charles M. Leftwich, Jr.
                                 14                                                 Charles M. Leftwich ESQ
                                                                                    9225 E. Milagro Avenue
                                 15                                                 Mesa, AZ 85205-1116

                                 16
                                       Trustee:                                     Jill H. Ford
                                 17                                                 P.O. Box 5845
                                                                                    Carefree, AZ 85377
                                 18
                                                    If a party in interest timely objects to the motion in writing and requests a
                                 19
                                      hearing, the matter will be placed on the calendar to be heard by a United States
                                 20
                                      Bankruptcy Judge. If there is no timely written objection and request for hearing filed, no
                                 21
                                      hearing will be held and the court may summarily enter an order approving the motion.
                                 22
                                      ///
                                 23
                          Case 2:19-bk-09893-DPC                                - 2 - Entered 08/29/19 15:34:22
                                                              Doc 21 Filed 08/29/19                                   Desc
                                                               Main Document    Page 2 of 3
                                  1               DATED this 29th day of August 2019.

                                  2

                                  3                                         By/s/ James B. Ball #007339
                                                                              James B. Ball
                                  4                                           Ball, Santin & McLeran, PLC
                                                                              2999 N. 44th Street, Suite 500
                                  5                                           Phoenix, Arizona 85018
                                                                              Attorney for Mechanics Bank, a California
                                  6                                           Banking Corporation

                                  7

                                  8 COPIES of the foregoing mailed
                                    This 29th day of August, 2019, to:
                                  9
                                    Nolan Juan Martinez and
                                 10 Amanda Jean Martinez
2999 N. 44TH STREET, SUITE 500
 BALL, SANTIN & MCLERAN, PLC




                                    12231 N. 19th Street
   PHOENIX, ARIZONA 85018




                                 11 #144
                                    Phoenix, AZ 85022
         (602) 840-1400




                                 12 Debtor

                                 13 Charles M. Leftwich, Jr.
                                    Charles M. Leftwich ESQ
                                 14 9225 E. Milagro Avenue
                                    Mesa, AZ 85205-1116
                                 15 Attorney for debtor

                                 16 Jill H. Ford
                                    P.O. Box 5845
                                 17 Carefree, AZ 85377
                                    Trustee
                                 18
                                               /s/ Amanda Kochheiser
                                 19

                                 20

                                 21

                                 22

                                 23
                          Case 2:19-bk-09893-DPC                            - 3 - Entered 08/29/19 15:34:22
                                                          Doc 21 Filed 08/29/19                               Desc
                                                           Main Document    Page 3 of 3
